Whitpield, C. J.,
delivered the opinion of the court.
The testimony of the witness, Sennett, as to the conversation between him and the defendant about the defendant’s wife was ■clearly incompetent in any view. The only effect it could have was to have inflamed the jury against the defendant. We think, ■also, that it was very improper to have introduced the wife of the defendant as a witness against him. She was, of course, manifestly incompetent, and her introduction, under the circumstances of the case, may have had a damaging effect on the jury.
We, however, do not reverse the case for this; but the first error is fatal, and for that reason the judgment is reversed, and the cause remanded. Raines v. State, 81 Miss. 489, 33 South. 19; Thompson v. State, 84 Miss. 758, 36 South. 389.

Reversed.